Bill by the appellant, filed on August 29, 1929, to foreclose a mortgage executed by the respondent W. L. Spearman and his wife to L. G. Robinson on January 11, 1912, to secure an indebtedness of $300, due and payable on November 15, 1912. The mortgage was *Page 697 
taken over by the complainant in December, 1914.
The defense asserted by the answer of Spearman is that the debt secured by the mortgage was paid before the filing of the bill.
On final hearing on the pleadings and proof, the circuit court ascertained that the mortgage debt was paid before the bill was filed, and dismissed the bill.
After a painstaking examination of the evidence in the case, we are not able to affirm that the conclusion of the circuit court is not fully sustained by the proof.
When the mortgage was taken over by complainant, the debt secured thereby was embraced as an item on a running account, and the payments thereafter were more than sufficient to discharge the mortgage debt. The principles applicable are stated in Mayer Bros. v. Gewin et al., 200 Ala. 391,76 So. 307.
A discussion of the evidence would serve no good purpose. The decree is due to be affirmed. It is so ordered.
Affirmed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.